Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/20 has been entered.
Claims 27-29 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian T. Geisler on 1/28/21.
The application has been amended as follows: sin the second line of claim 29, after “when said sled” replace [in] for -- is --.   

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to anticipate or show in combination all the features of applicant's invention: Claim 27 recites a novel surgical staple cartridge comprising a sled (described as a staple driver in the specification) comprising a recess defined in its center body, wherein said sled is movable from a proximal position in which a projection of said cartridge extends along a plane with said recess to a distal position during a staple firing stroke. It is the projection extending along a plane with said recess in combination with the other claimed elements of the device that are novel over the prior art of record.
Regarding claim 29, the primary reason for allowance is the inclusion of said groove configured to laterally align with said rib when the sled is in said proximal position. This combination has not been found in the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731